Citation Nr: 0831700	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1968 to November 
1970.  During his year of service in Vietnam from November 
1968 to November 1969, primarily as a crawler tractor 
operator, he participated in the Counteroffensive Phase VI, 
Tet/1969 Counteroffensive and Campaign #12, and was awarded 
the National Defense Service Medal, Vietnam Service Medal 
with 4 bronze service stars, the Republic of Vietnam Campaign 
Medal, a Purple Heart and qualified as an expert in the 
rifle.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran and his spouse provided testimony before a 
Veterans Law Judge [who is no longer at the Board] by 
videoconferencing in April 2004.

In December 2004, the Board denied entitlement to service 
connection for rosacea and tinea pedis and for degenerative 
disc disease of the lumbar spine.  The Board remanded the 
issues shown herein for development.  

The Board also remanded the then pending appellate issue of 
entitlement to service connection for residuals of various 
shell fragment wounds, for which the VARO subsequently 
granted service connection, resolving that issue as part of 
the pending appeal.  Service connection is now in effect for 
scar residuals of shell fragment wounds of the head and right 
ear area, and right shoulder for which noncompensable ratings 
are now assigned.  Any issue of increased compensation for 
those disabilities is not part of the current appeal.

The case had been remanded by the Board in March 2008 for the 
conduction of another hearing at the request of the veteran.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at the VARO in June 2008; a 
transcript is of record.   


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has defective hearing which is due to active military service 
or any disability of service origin, and sensorineural 
hearing loss was not present to a compensable degree within 
one year after service separation.

2.   The veteran's PTSD is generally severe but not total, 
with depression and flashbacks, some suicidal ideation but no 
active delusions or hallucinations, an absence of gross 
cognitive impairment, but ongoing anger with memory deficits 
and considerable social isolation which causes him problems 
with employment but does not alone necessarily preclude all 
manner of gainful work; he has not worked for some time; GAF 
is usually abut 45.

3.  The competent and probative medical evidence of record 
raises a reasonable doubt as to whether the veteran's 
service-connected disabilities in the aggregate now render 
him unable to obtain and maintain any form of gainful 
employment.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and is not due to any disability of service origin, and 
sensorineural hearing loss as an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for an evaluation of 70 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2007).

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the various aspects of the claims have been 
pending for some time.  Preliminary duties with regard to 
VCAA notification were accomplished by numerous letters, 
followed by SOCs, SSOCs, and actions by the VARO and the 
Board, all of which included discussion of the VCAA and 
component parts thereof.  He and his spouse have testified on 
more than one occasion under oath.   The Board finds that the 
aggregate communications addressed required notice of the 
pivotal elements of his claim and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The purpose behind the notice 
requirement has been satisfied, because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in again remanding this 
matter for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

In the interim, the Court has recently issued a rather far-
reaching decision in which mandates are delineated as to how 
an appellant must be fully and comprehensively informed as to 
potential applicable regulations in increased ratings cases 
as well as mandatory notice thereof.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Because of the actions taken 
by the Board herein, any minor deficiencies in that regard 
are mooted.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  


A.  Service Connection: Defective Hearing

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related disability may be based on 
lay statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) doe not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  See also Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service connection for a neurological disorder (to include 
sensorineural hearing loss) may also be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

On the authorized audiological evaluation at the time of his 
entrance examination, in March 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
--
10
LEFT
5
5
20
--
15

Collateral testing by whispered voice was 15/15, bilaterally.

No complaints of hearing problems and no interim audiometic 
findings are found in service treatment records.

On the authorized audiological evaluation at the time of his 
separation examination, in October 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
0
0
0
--
0

On a VA examination in September 1971, his hearing acuity was 
said to be normal.

After the veteran filed his claim, he was asked to provide 
evidence with regard to post-service hearing loss and did not 
do so.

Pursuant to the Board's remand, a VA audiometric examination 
was undertaken in  July 2005.  The veteran reported having 
had noise exposure in service and since driving trucks and 
working at a sawmill; he had had some protection in each 
environment. He denied recreational noise exposure since 
service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
10
LEFT
15
20
20
20
10

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  It was noted that wax in one ear 
precluded visualization of the tympanic membrane.

The audiological examiner opined that given his aggregate 
history, it was not likely that any hearing loss noted was 
related to his military service.

In analyzing the defective hearing claim herein, we note that 
the veteran states he has had hearing problems since service 
as a result of his acoustic trauma in Vietnam, and that 
hearing loss has resulted therefrom.  That he was exposed to 
in-service acoustic trauma can be full stipulated.  However, 
the issue becomes whether he has hearing loss disability as a 
result which can be associated with service.  

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
In the present case, this threshold requirement is not met.  
We recognize that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the evidence fails to show chronicity of the claimed 
disorder at any time, that holding would not be applicable.  
In the present case, the record does not show any 
audiological test, in or since service, in which the veteran 
has manifested findings that are reflective of hearing 
disability as would support service connection consistent 
with the requirements of 38 C.F.R. § 3.385.  The evidence is 
not equivocal and a doubt is not raised to be resolved in his 
favor in that regard.

B.  Increased Rating: PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board is mindful of the guidelines which have recently 
been issued by the Court with regard to increased rating 
cases and mandatory notice, in Vazquez-Flores v. Peake, 
supra.  In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Extensive prior psychiatric records are in the file for 
comparative purposes.  The veteran has argued that his mental 
health problems have gotten worse.  It would appear that when 
considered with his ongoing clinical data from multiple VA 
facilities, all of which is in the file, several VA 
examinations and the reports of an ongoing and fairly 
rigorous counseling program appear to provide an accurate 
reflection of his current and ongoing impairment.

On a VA examination in January 2003, the veteran was noted to 
have nightmares, sleep disturbance with problems getting back 
to sleep after a bad dream and resulting in his wife sleeping 
in another room.  Although not easily startled he admitted to 
being hypervigilant.  He avoided crowds and maybe twice a 
year would go to a restaurant, but it had to be uncrowded and 
he would sit where he could see everything.  He had been 
married for 22 years but he said he irritated her a whole lot 
of the time.  He had not worked since 1998 when he left the 
sawmill because he could not do the work physically.  Prior 
to that he had driven a truck for 24 years.  He and his wife 
had guardianship of their three grandchildren.  The only real 
socializing he did was with his mother.  

On examination, he exhibited some anxiety and asked to have 
the door left open to the examination room.  He had some 
suicidal ideation.  Global Assessment of Functioning (GAF) 
was 47 for the diagnosed PTSD.  The examiner opined that 
while he showed significant impairment in social adaptability 
he suggested himself that the reason he did not work was due 
to physical limitations.

Extensive notations and follow-up reports are in the file 
from his professional counselor which provide considerable 
insight into his ongoing problems.  He had endeavored to 
discipline one grandchild and did not remember, afterwards, 
the details thereof.  On more than one assessment, while it 
was suggested that his GAF had been  as high as 65 in the 
prior year, it was more often in the range of 45.  He had 
continuing problems with social isolation, anger, and rage.  
Since leaving his sawmill work, he had kept and raised a few 
animals.  He had contact outside his counseling group only 
when dealing with kennel business.

A subsequent counseling assessment was that he was having 
problems with hypervigilance as well as the anger and rage.  
He had been authorized both individual and group sessions.  
As a result of an incident noted, he had turned the 
discipline of the grandchildren over to his wife.  The 
counselor opined in June 2003 that "for him to remain in the 
labor force would pose an unreasonable danger to (the 
veteran, himself) as well as others who he comes in contact 
with".

The Board is appreciative of the candid and thoughtful 
testimony provided on more than one occasion by the veteran 
and his spouse.

A summary assessment is of record from his counselor, dated 
in April 2006.  The veteran had asked him about his 
assessment of his capacity for future employment.  The 
counselor noted that he had been the veteran's therapist for 
readjustment through the Veterans Center Outreach Program and 
later in private practice for his severe, chronic PTSD.  He 
opined, in pertinent part, as follows:

Due to stressors that you have reported 
to me during therapeutic sessions and 
persistent symptoms, I see no reason to 
hope that it will ever be appropriate for 
you to return to regular employment.

Because you have tendencies of being 
easily frustrated which often turns to 
anger and rage it would be irresponsible 
for you to attempt to return to regular 
work.  To do so would create an 
unreasonable danger for yourself as well 
as other people with whom you worked 
close to.

In my opinion, your problems are 
progressive and chronic.  The group 
therapy that you participate in should 
help you to decrease the rate of 
progression but in my professional 
opinion you are permanently disabled.

The regulation for rating such mental health problems has 
been interpreted as meaning that the only criteria for a 
total disability rating for any disability rated in 
accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

After a careful review of the evidence of record, and with 
consideration of the doctrine of resolving reasonable doubt 
in favor of the veteran, the Board finds that entitlement to 
a 70 percent disability evaluation, and no more, is warranted 
for the veteran's service-connected PTSD. 

The aggregate evidence indicates that the veteran has 
significant PTSD symptoms along with some primarily of an 
orthopedic nature which are not service-connected.  

His GAF scores are consistently at a mid-40's range.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  GAF scores ranging between 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  But 
GAF scores are only once facet to be taken into account in 
the rating such disabilities.

The veteran has undergone counseling and numerous individual 
sessions, with minimal improvement.  He often has sleep 
disturbance at nights; is persistently isolated from family 
and friends; has nightmares, intrusive thoughts and 
flashbacks.  His interacting with his grandchildren might 
seem to reflect some poor periodic impulse control.  He 
meshes with others only when dealing with his animals, and 
socializes only with his mother.  He has been married for 
more than 2 decades to a  woman who is apparently relatively 
tolerant of his foibles although he himself describes himself 
as annoying her a whole lot of the time.  These symptoms are 
reflective of a generally severe impairment which more often 
than not equates to the 70 percent rating.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.  

In conclusion, it is found that, after resolving reasonable 
doubt in favor of the veteran, the evidence supports a 
finding of entitlement to a 70 percent disability evaluation 
for the veteran's PTSD.

V.  Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. 

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that no 
exceptional circumstances in this case have been shown, or 
alleged, which would warrant referral for consideration of an 
extraschedular evaluation on the PTSD rating issue.

C.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

In this case, the veteran was long a truck driver, and is 
clearly no longer able to negotiate the mandates of such a 
job, if only due to his anger and rage management issues.  
His last job was at a sawmill.  He has not worked for some 
time but gave up his last job primarily due to physical not 
mental deficits .  Nonetheless, the issue becomes whether he 
would be able to get another job.  In that regard, the Board 
must concur with his long-standing counselor in the negative.   
And while his combat incurred shrapnel injuries may play a 
modest contributory role, his mental health questions are 
pivotal in the lack of the capacity to obtain or retain 
substantial gainful employment.  The evidence to that end is 
in balance, and the resulting reasonable doubt must be 
resolved in his favor.  A TDIU is warranted.


ORDER

Service connection for defective hearing is denied.

Entitlement to an increased rating for PTSD of 70 percent and 
no more is granted to the extent indicated, subject to the 
regulatory criteria relating to the payment of monetary 
awards. 

Entitlement to a TDIU is granted to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


